department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division date number release date taxpayer_identification_number person to contact identification_number uil contact telephone number certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated august 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective july 20xx the revocation of your exempt status was made for the following reason s as a result of our examination for the tax_year ended june 20xx it was determined that your organization became inactive since june 20xx and that there have been no operations or regular financial activities conducted or planned as such you failed to meet the operational requirements for continued exemption under sec_501 moreover you failed the organizational_test for exemption because your corporate status has been dissolved therefore you are not a corporation community chest fund or foundation as required by sec_501 contributions to your organization are no longer deductible under sec_170 after july 20xx processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you qualify for tas assistance which is always if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely margaret von lienen director eo examinations enclosure publication irs department of the treasury internal_revenue_service tax_exempt_and_government_entities_division hopkins plaza rm baltimore md date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers phone number fax number manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don’t hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you may also file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can’t reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn’t been resolved through normal channels gets prompt and proper handling you may call toll free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely margaret von lienen director exempt_organizations examinations letter catalog number 34809f form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx06 date of notice june 20xx issues does the organization continue to qualify as an organization exempt from federal_income_tax under sec_501 of the internal_revenue_code irc facts the organization filed form_1023 for exemption on july 20xx and was granted exemption within the meaning of sec_501 on august 20xx with an effective date of exemption of june 20xx the organization was classified as a public charity within the meaning of sec_509 and sec_170 an organization exempt under c needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amatuer sports competition the organization was selected for audit to ensure that the examined organization's activities and operations align with its approved exempt status the organization was sent letter on march 20xx with a response due_date of april 20xx a second letter was mailed certified on may 20xx organization provided a response by fax on may 20xx the response dated may 20xx contained a statement under the signature of that the entity never was operational and a copy of the secretary of state website indicating that the corporation has been dissolved as of june 20xx law sec_501 of the code provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides in order to be exempt as an organization described sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes specified in sec_501 an organization will not be so regarded if more than in insubstantial part of its activities is not in furtherance of an exempt_purpose form 886-a crev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the ‘treasury - internal_revenue_service 20xx06 organizations position the organization has not conducted any activities since exemption was granted governments position it is the government’s position that the organization should be revoked as it is not organized or operated for exclusively charitable educational or religious purposes within the meaning of sec_501 conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 and should be revoked form 886-a rev department of the treasury - internal_revenue_service page -2-
